Citation Nr: 1755768	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for a renal disorder.  

7.  Entitlement to service connection for obesity, to include secondary to service connected disorders.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for a psychiatric disorder, claimed as mental stress.  

10.  Entitlement to earlier effective dates and ratings in excess of 20 percent for a total left knee arthroplasty, effective September 4, 2007 through April 18, 2011 and in excess of 60 percent for a total left knee arthroplasty, effective June 1, 2012 through September 27, 2012; December 1, 2013 through May 8, 2014; and since October 1, 2014.

11.  What is the proper initial rating for degenerative joint disease of the right ankle?  

12.  What is the proper initial rating for osteoarthritis of the right knee?  

13.  What is the proper initial rating and effective date for surgical scars from the Veteran's total left knee arthroplasty?

14.  Entitlement to special home adaptation.  

15.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD 

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by VA in April 2009, January 2012, February 2015, April 2015, and August 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension; entitlement to service connection for a neck disorder, a back disability, obstructive sleep apnea, headaches, and a psychiatric disorder; entitlement to increased ratings at various times for residuals of total left knee arthroplasties; entitlement to an earlier effective date for service connection for residuals of total left knee arthroplasties and associated scars; entitlement to special home adaptation; and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed May 2005 rating decision, dated in May 2005 VA denied entitlement to service connection for obstructive sleep apnea.  

2.  Evidence associated with the record since the May 2005 rating decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for obstructive sleep apnea.  

3.  Obesity is not considered a disease or injury, to include under a secondary service connection theory, under VA's laws and regulations.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision which denied entitlement to service connection for obstructive sleep apnea, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Obesity is not a disease for which service connection may be awarded under either a direct or secondary theory of entitlement.  38 U.S.C. 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017); VAOPGCPREC 1-2017.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty with respect to the issues of whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea and a claim of entitlement to service connection for obesity.  

On several occasions, such as in April and September 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his request to reopen claims of service connection for obstructive sleep apnea and service connection for obesity.  VA then obtained identified and available evidence, conducted examinations, and offered the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of those claims; and, therefore, the Board will proceed to the merits of those claims.  

Obstructive Sleep Apnea

The Veteran claims entitlement to service connection for obstructive sleep apnea.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Nevertheless, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for obstructive sleep apnea.  In May 2005, VA denied that claim.  VA found that obstructive sleep apnea had not been manifested until April 2004, many years after service and that there was no competent evidence of a relationship between the disorder and service.  The following month, the Veteran was notified of that decision and of his appellate rights, however, he did not file a notice of disagreement with which to initiate an appeal.  Further, new and material evidence was not submitted within one year of that decision.  Therefore, that rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

In September 2008, the Veteran requested that VA reopen his claim of entitlement to service connection for obstructive sleep apnea.  

Generally, a claim which has been denied in a rating decision may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  The exception to this rule is 38 U.S.C. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the May 2005 rating decision includes multiple lay statements which indicate that in and since service, the Veteran has had sleep problems manifested by loud snoring and breathing difficulty.  Lay persons are competent to report a person;s observed snoring habits.  Such evidence is new in the sense that it has not previously been before VA.  It is also material in that it tends to relate to an unestablished fact necessary to substantiate the claim.  That is, it suggests that the Veteran had manifestations of obstructive sleep apnea dating back to active duty.  It is neither cumulative nor redundant of the evidence previously on file and raises a reasonable possibility of substantiating the claim of entitlement to service connection obstructive sleep apnea.  Therefore, it is sufficient to reopen the claim.

Obesity  

The Veteran asserts that his obesity is secondary to his inability to exercise due to his multiple service-connected disabilities.  Therefore, he maintains that service connection for obesity is warranted on a secondary basis.  VA's Office of General Counsel has held that obesity is not considered a disease or injury under VA's laws and regulations and may not be service connected on a direct or secondary basis.  VAOPGCPREC 1-2017. The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C. § 7104 (2012). Consequently, the Board concludes the Veteran's claim of service connection for obesity must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for obstructive sleep apnea is reopened.

Entitlement to service connection for obesity is denied.  


REMAND

Although the Veteran has submitted new and material evidence to reopen his claim of service connection for obstructive sleep apnea, it would be premature for the Board to consider the claim on the merits prior to the AOJ, as such action could result in prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Hence, further development is required for due process purposes.

Moreover, to date, the Veteran has not had a VA examination to determine the etiology of his obstructive sleep apnea.  Given the lay statements in support that claim, a VA examination is warranted.  

The Veteran contends that he has a psychiatric disability, manifested by stress, due to his service-connected disabilities.  During an October 2012 appointment with a VA social work service the Veteran stated that he was feeling depressed due to his medical problems.  He reportedly seemed interested in obtaining mental health services.  To date, the Veteran has not been examined by VA to determine if he has a chronic, identifiable psychiatric disability, and if so whether the disorder is related to his service connected disorders.  Hence, further development is in order.

During an October 2012 appointment with a VA social work service, and in a March 2015 Financial Status Report (VA Form 5655), it was noted that the Veteran was receiving Social Security disability benefits.  The medical records associated with the Social Security award have not been requested for association with the claims folder.  Thus, further development is in order.

In a February 2015 rating decision VA denied entitlement to special home adaptation and specially adapted housing.  In that same rating decision VA granted service connection for surgical scars and assigned a noncompensable rating, effective December 5, 2013.  In an April 2015 rating decision VA denied entitlement to service connection for a renal disorder, manifested by a left renal mass.  In an August 2015 rating decision VA denied entitlement to service connection for headaches, a back disability, and a neck disorder.  In September 2015, the Veteran disagreed with all of the rating decisions (VA Form 21-0958) issued in February, April, and August 2015.  Since the Veteran submitted a timely notice of disagreement regarding those claims, the Board is required to remand those claims for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In October 2016, VA increased the schedular rating for residuals of total left knee arthroplasties to 60 percent effective June 1, 2012.  VA also assigned temporary total evaluations due to convalescence, effective September 28, 2012 and May 9, 2014.  The 60 percent evaluation was restored for the periods from December 1, 2013 to May 8, 2014, and since August 1, 2014.  Because 60 percent is the highest schedular evaluation available for the Veteran's left knee arthroplasties for the indicated time periods, the AOJ must consider whether this is an exceptional case warranting referral to the VA Undersecretary for Benefits or the Director of the VA Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321 (2017).   

In light of the need for additional development, this case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After completing any required development issue a statement of the case addressing addressing the Veteran's claims of entitlement to service connection for a neck disorder, a back disability, a renal disorder, headaches; entitlement to an increased rating and earlier effective date for surgical scars; entitlement to a special home adaptation, and entitlement to specially adapted housing.  If, and only if, the Veteran perfects a timely appeal should those claims be returned to the Board.  38 U.S.C. § 7105 (2012). 

2.  Ask the Social Security Administration for copies of the medical records associated with the Veteran's receipt of Social Security disability benefits.  Such records should include, but are not limited to the original award letter and Veteran's medical records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, schedule the Veteran for an examination by a sleep specialist to determine the etiology of any diagnosed sleep apnea.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting any diagnosis of obstructive sleep apnea.  The examiner must then opine whether it is at least as likely as not (at least a 50/50 chance) that any diagnosed sleep apnea is the result of any incident in service.  In so doing, the examiner must address the multiple lay statements submitted in support of the Veteran's claim.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

4.  When the actions in directive two have been completed, schedule the Veteran for a psychiatric examination to determine the etiology of any diagnosed psychiatric disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The Veteran's VBMS and Virtual VA files, as well as a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting any psychiatric diagnosis.  The examiner must opine whether it is at least as likely as not that the claimed psychiatric disorder is proximately due to or has been aggravated by his service-connected disabilities.  

In considering aggravation, the examiner must opine whether it is at least as likely as not that service-connected disabilities have caused a chronic increase in the underlying psychiatric pathology or whether any increase is the result of the natural progress of the psychiatric disorder.  Temporary or intermittent flare-ups of the psychiatric disorder are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

5.  A copy of the notice informing the Veteran of the date, time, and location of all VA examinations must be associated with the claims folder.  In the event that a notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

6.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2017).  

7.  Then after undertaking any other indicated development, to include scheduling any additional VA examinations, readjudicate any claim for which the appellant has perfected a timely appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This appeal has been advanced on the Board's docket.  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


